266 F.2d 26
UNITED STATES of America,v.John Joseph QUIRK, II, Appellant.
No. 12822.
United States Court of Appeals Third Circuit.
Argued April 9, 1959.
Decided April 28, 1959.

John T. Curtin, Philadelphia, Pa., for appellant.
Joseph J. Zapitz, Asst. U. S. Atty., Philadelphia, Pa. (Harold K. Wood, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Appellant was convicted under 18 U.S. C.A. § 1001 for having "* * * wilfully and knowingly caused the Liberty Federal Savings and Loan Association * * * to submit to the Veterans Administration * * * a false document entitled `Application for Home Loan Guarantee of Insurance' which application contained a false, fictitious and fraudulent statement." We agree with Judge Kraft in the district court that where the appellant's conduct was wilful, as was here shown, the government had the right to proceed under Section 1001 and assume the burden of establishing wilfulness rather than to bring an indictment under the more specific provisions of 38 U.S. C.A. § 715. And we also agree that the wilful submission of the false document was "* * * calculated to induce agency reliance or action, irrespective of whether actual favorable agency action was, for other reasons impossible" [167 F. Supp. 464] and so established the materiality of the submitted application.


2
The judgment of the district court will be affirmed.